internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 5-plr-141267-01 date date legend taxpayer state a b dear this is in response to a request for rulings dated date submitted on behalf of taxpayer by its authorized representative the taxpayer was formed as a corporation under the state a business corporation code in b and has operated on a cooperative basis consistent with subchapter_t of the code since that time the taxpayer develops software for its shareholder members - rural_electric_cooperatives more commonly referred to as electric membership corporations or emcs the software assists the emc-members in a tracking and billing the sale and use of electricity and other goods and services provided to customers by the emcs b operating distribution systems and c managing the members’ maintenance and service activities the taxpayer also may invest in or enter into joint ventures with other companies to develop for and or market software to emcs although the taxpayer may sell goods and services to patrons who are not members it is anticipated that revenues from non-member patrons will always remain well below percent of all revenues the taxpayer currently ha sec_161 members in states the emc shareholder members themselves have from big_number to big_number customers each more than million total at present democratic control is effected by having each shareholder member nominate one director and one alternate director ie of each with the alternate substituting for the respective director when necessary both the directors and the shareholder members meet on an annual basis an executive committee of the board_of directors consisting of nine directors elected by the shareholder members meets several times annually plr-141267-01 due to the geographic dispersal of members attendance at the annual meetings of shareholder members and directors has generally been around in recent years the latter meet immediately after the former so the same representative attends both meetings a minimum quorum of one-third is required by state a attendance is much higher from emcs located in relative proximity to the taxpayer’s headquarters where member and director meetings generally are held as the taxpayer continues to grow it is expected that the participation of the more geographically-distant shareholder members and directors in the governance of the taxpayer may become even more unbalanced concentrating effective_control more and more in the hands of those shareholder members better able to attend meetings - unless regional representation is permitted and encouraged and or methods of voting that do not require attendance at meetings are permitted in order to encourage better regional representation of shareholder members in the establishment of the cooperative’s policies while increasing the efficiency of the shareholder’s board_of directors the shareholder members propose reducing the taxpayer’s current board from one hundred sixty-one to nine directors the goal is to have one director represent each of the regions into which the shareholder members will be divided regions are based on state boundaries continuity on the board would be encouraged by implementing staggered three-year terms for directors the current executive committee of the board_of directors would be eliminated the shareholder members’ preferred method for electing directors is to have one director elected solely by the members in each of the regions pursuant to procedures established by the board initially the number of members in each region will range from to interim vacancies on the board would be filled by a special election held by the members in the region the former director represented with such electee to serve until the next annual election of directors at which time the remaining or new term of that directorship would be filled as provided above any director could be removed by a majority vote of the shareholder members in the region that the director represents but such removal could be over-ridden by a majority vote of all shareholder members it is also proposed that shareholder members be permitted to vote on all matters presented to a vote of shareholder members by written consent ballot in lieu of a meeting as well as by proxy the purpose of both procedures is to encourage more wide-spread participation of the membership in voting on matters submitted to shareholder members proxy voting in cooperatives has previously been approved by the service revrul_75_97 1975_1_cb_167 shareholder voting by written consent ie by ballot is permitted under state a and unanimous written consent is not required if so provided in the corporation’s articles the statute provides that the number of ballots cast in favor of a motion be not less than the minimum necessary to authorize or take the action at a meeting at which all shareholders entitled to vote were present and voted plr-141267-01 in summary the taxpayer’s shareholder members would like to reduce their board_of directors to members have the option of electing directors by regions and have an alternative to face-to-face meetings all three proposals have been approved by the taxpayer’s executive committee but have not yet been submitted to shareholder approval in 44_tc_305 acq 1966_1_cb_3 three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor see also i packel the organization and operation of cooperatives 4th ed frost v corporation commission 278_tc_515 it is the principle of democratic control that is in issue herein the principal of democratic control envisions an organization organized according to a model of a widely-based participatory democracy in which all of the members are able to exercise a franchise of equal strength etter grain co ustc each member must have a single vote regardless of the size of its investment or the amount of business it does with the cooperative democratic control should depend on the control that the shareholder members of a cooperative actually exercise however if as is presently the case with the taxpayer actual shareholder member voting is weighted toward a few geographic groups the shareholder members and their constituent cooperative members do not each exercise a franchise of equal strength as discussed above the taxpayer’s articles and bylaws provide that each member shall be entitled to one and only one vote and both the bylaws and articles of incorporation contain general provisions mandating that the organization operate on a cooperative basis however in order to reduce the board to a more efficient size and yet ensure that the shareholder members from certain geographic regions do not exercise dominant control by being better able to participate in meetings of directors and shareholder members the taxpayer proposes the following a b c to reduce the taxpayer’s board_of directors to directors to provide for the election of one director by each region and to both permit voting on any matter submitted to a shareholder member vote by ballots in lieu of a meeting in addition to permitting proxy voting at meetings the taxpayer proposes dividing shareholder members into nine geographical regions the board would consist of members and be divided in three classes with three directors elected each year for three-year terms after a two-year transition_period the primary officers of the taxpayer would be elected by the board the board and the management of the taxpayer must present all plr-141267-01 shareholder members with a detailed statement of operations at least annually therefore all shareholder members are kept informed of the taxpayer’s operations state a law provides that the articles or bylaws may prescribe qualifications for directors taxpayer’s bylaws provide that directors must be an employee or director of a rural electric membership corporation organized under an electric membership corporation act or comparable act of the respective state of organization a general cooperative act or pursuant to general corporation laws but operated as a cooperative in state a vacancies on boards of directors may be filled by the shareholders the directors or as set forth in the articles or bylaws as provided in the taxpayer’s articles the taxpayer proposes that its board_of directors be reduced to members at present each of the shareholder members appoints one director and one alternative director however due to the geographical disbursal of the shareholder members those closest to the taxpayer’s headquarters where board and shareholder member meetings are held have much higher attendance and as a consequence a greater and disproportionate voice in and control_over the taxpayer’s business affairs by implementing the election of directors by regions the directors would effect a more equal regional representation on the board and would provide a body that is much more efficient in discussing and implementing policies for the taxpayer’s business operations than has been the case with a board_of more than directors the articles of incorporation of a state a corporation may authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares or series therefore voting for directors by regions is legal in state a the taxpayer’s articles provide that shareholders be divided into regions and each director would be elected only by the shareholder members in the region that the director represents within each voting group directors must be elected by a plurality of the votes cast with a quorum of at least half of the votes in each case ie each region the proposed regional voting would require greater member participation in the election of directors with at least half of the members participating presently one- third of the entire membership constitutes a quorum for the election of directors election of directors by regions would assure greater regional diversity on the taxpayer’s board - not favoring shareholder members from particular geographic regions since members wold be more universally represented democratic control would be maintained - and even enhanced each shareholder member in each region would have one non-weighted vote for the election of a director from that region in applying the principles of democratic control to a federated cooperative it is appropriate to consider that the ultimate beneficiaries of the federated cooperative are the members of the member_cooperatives providing for equal regional representation plr-141267-01 of shareholder members would be consistent with democratic control both for the taxpayer’s shareholder members and for their constituent members notwithstanding any provisions of a corporation’s articles or bylaws under state a law certain actions may only be taken by a majority vote of all the shareholders these include i approving a director’s conflicting interest transaction a transaction in which a director or a related_party would have a beneficial_interest ii amendment of a corporation’s articles of incorporation in which case each amendment must be proposed by the board with all shareholders voting on the proposal although certain minor amendments to the articles may be undertaken by the board alone iii approval of a plan of merger again after proposal by the board iv the sale of all or substantially_all of a corporation’s assets and v the corporation’s voluntary dissolution all of these shareholder rights would continue after the proposed transactions moreover any amendment of the taxpayer’s bylaws if voting is by proxy would require the affirmative vote of a majority of all shares consequently on matters that would have the most significance on the taxpayer and its operations the majority votes of all the shareholder members not just a plurality would still be required state a law permits voting by proxy moreover state a law permits action to be taken by shareholders without a meeting in two ways i if the action is taken by all the shareholders entitled to vote on the action ie unanimous written consent or ii if so provided in the articles of incorporation by one or more written consents provided that written consents are received from a sufficient number of shareholders members to constitute a quorum and the requisite majority of the written consents are in favor of the action ie at least a quorum votes by written ballot and a majority of those voting approve the action the shareholders members must be provided with whatever material they would be provided at an actual meeting and the written consent must be received within a 60-day window from first to last received to be valid during which days any written consent may be withdrawn voting by consent has the same legal effect as voting at a meeting if action is taken by fewer than all shareholders ie the decision is not unanimous notice of the action taken must be provided to the remaining shareholders within ten days of the final vote currently one-third of the shareholder-members excluding proxies constitute a quorum for a meeting of the taxpayer’s shareholder members the minimum required pursuant to state a law however the taxpayer’s bylaws may only be amended i by a majority vote of shareholders represented at any meeting held with proper notice at which a quorum is present or ii by not less than a majority of the entire membership if proxy voting is used however either the shareholder members or the board have authority to change any bylaw in conflict with applicable law thus with balloting a quorum would still be required as would individual voting one member one vote the 60-day window between the receipt of the first and last ballots would provide ample opportunity for the shareholder members to contemplate and discuss any proposed action and to submit their votes in an orderly manner plr-141267-01 in revrul_75_97 the service stated that proxy voting is consistent with democratic control in a cooperative the u s tax_court has ruled that t he fact that petitioner’s shareholders may vote by proxy is akin to voting by absentee ballot and was held to be not inconsistent with democratic control by those shareholders thwaites terrace house owners corp v commissioner tcmemo_1996_406 if voting by proxy is not inconsistent with democratic control then voting by ballot which is akin to voting by proxy should not be inconsistent with democratic control as well voting by ballot is at least as democratic as voting by proxy as each shareholder member would cast its own vote rather than relying on the actions of its representative moreover the taxpayer’s shareholder members would have days during which to discuss proposed actions and alternatives among themselves votes could be changed during the 60-day window finally shareholder members may be more likely to return a ballot than to have a direct representative or the holder of a proxy attend a face-to-face meeting held at a geographic distance voting by ballot would encourage greater participation by the shareholder members in the taxpayer’s affairs while currently a majority more than half of a quorum of ie one vote more than of the taxpayer’s total membership can make shareholder decisions at a meeting balloting would likely result in much greater participation in the democratic process as physical attendance at meetings would no longer be necessary communications have changed greatly since the days of the rochdale cooperative discussed in puget sound and even since the decisions in puget sound and etter grain including the widespread use of telephone conferencing faxes and e-mails face-to-face meetings are no longer necessary for effective democracy since state a law requires a 60-day period between when the first and last ballots are counted balloting likely would encourage both greater discussion of proposed actions among shareholder members and greater participation by the shareholder members in each decision than are the cases with meetings lasting an hour or so at a location that may not be convenient for many members and their representatives in summary having face-to-face meetings should not be a requirement of democratic control for a cooperative in this modern age with geographically-dispersed shareholders and widespread communication networks voting by written ballots no less than voting by proxy preserves and may actually enhance democratic control and is consistent with code subchapter_t in the spirit of etter grain balloting would likely result in the taxpayer’s shareholder members exercising franchises of more equal strength accordingly base solely on the foregoing we rule that reducing the taxpayer’s board from directors to elected directors is consistent with the cooperative operating under democratic control within the meaning of subchapter_t plr-141267-01 the election of one director by the shareholder members in each of regions is consistent with the cooperative operating under democratic control within the meaning of subchapter_t voting on all matters presented to the membership by written ballots in lieu of a meeting is consistent with the cooperative operating under democratic control within the meaning of subchapter_t this ruling is directed only to the taxpayer who requested it pursuant to sec_6110 of the code it may not be used or cited as precedent sincerely yours walter woo senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries cc
